IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                                :                       NO. 405
                                      :
         ORDER RESCINDING RULE 3.9, :                         MAGISTERIAL RULES DOCKET
         AND AMENDING RULES 3.10-3.11 :
         AND THE COMMENT TO RULE      :
         3.12 OF THE RULES GOVERNING :
         STANDARDS OF CONDUCT OF :
         MAGISTERIAL DISTRICT         :
         JUDGES, AND AMENDING RULE :
         323 OF THE PENNSYLVANIA      :
         RULES OF CIVIL PROCEDURE     :
         BEFORE MAGISTERIAL           :
         DISTRICT JUDGES              :


                                                ORDER
PER CURIAM

       AND NOW, this 14th day of December 2016, upon the recommendation of the
Minor Court Rules Committee; the proposal having been published for public comment
at 33 Pa.B. 745 (February 8, 2003), 37 Pa.B. 6902 (December 29, 2007), and 43 Pa.B.
2269 (April 27, 2013):

      It is ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 3.9 is rescinded, and that Rules 3.10-3.11 and the Comment to
Rule 3.12 of the Rules Governing Standards of Conduct of Magisterial District Judges,
and Rule 323 of the Pennsylvania Rules of Civil Procedure Before Magisterial District
Judges, are amended in the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective April 1, 2017.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.